     Michael R. Lozeau (State Bar No. 142893)
 1
     E. Paige Fennie (State Bar No. 330381)
 2   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 3
     Oakland, CA 94612
 4   Tel: (510) 836-4200
     Fax: (510) 836-4205
 5   E-mail: michael@lozeaudrury.com
 6            paige@lozeaudrury.com

 7   Attorneys for Plaintiff
     THE CALIFORNIA SPORTFISHING PROTECTION ALLIANCE
 8
     Horace W. Green (State Bar No. 115699)
 9
     BROTHERS SMITH LLP
10   2033 N. Main Street, Suite 720
     Walnut Creek, CA 94596
11   Tel: (925) 944-9700
12   Fax: (925) 944-9701
     E-mail: hgreen@brotherssmithlaw.com
13
     Attorney for Defendant
14   LYNX ENTERPRISES, INC.
15
                                UNITED STATES DISTRICT COURT
16
17                             EASTERN DISTRICT OF CALIFORNIA

18   THE CALIFORNIA SPORTFISHING                   Case No. 2:19-cv-02497-KJM-CKD
     PROTECTION ALLIANCE, a non-profit
19
     corporation,                                  Assigned to Hon. Kimberly J. Mueller
20
                  Plaintiff,                       CONSENT DECREE
21
22          vs.
                                                  (Federal Water Pollution Control Act,
23   LYNX ENTERPRISES, INC., a                    33 U.S.C. §§ 1251 to 1387)
24   California Corporation,
25                Defendant.
26
27
28



     CONSENT DECREE                           Case 1No. 2:19-cv-02497-KJM-CKD
 1                                     CONSENT DECREE
 2          This Consent Decree is hereby entered into by and between Plaintiff The
 3   California Sportfishing Protection Alliance (“CSPA”) and Defendant Lynx Enterprises,
 4   Inc. (“Lynx”) (all parties collectively are referred to as the “SETTLING PARTIES”) with
 5   respect to the following facts and objectives:
 6          WHEREAS, CSPA is a 501(c)(3) non-profit, public benefit corporation organized
 7   under the laws of the State of California, dedicated to the protection, enhancement, and
 8   restoration of the Sacramento-San Joaquin Delta, and other California waters. Bill
 9
     Jennings is the Chairperson of CSPA and a member of CSPA;
10
            WHEREAS, Lynx owns and operates a full service precision sheet metal facility
11
     located at 724 E. Grant Line Road in Tracy, California (the “Facility”). Since at least
12
     December 4, 2018, the Facility has operated pursuant to State Water Resources Control
13
     Board Water Quality Order No. 2014-0057-DWQ, National Pollutant Discharge
14
     Elimination System General Permit No. CAS000001 (hereinafter “General Permit”). A
15
     map of the Facility is attached hereto as Exhibit A and incorporated by reference;
16
            WHEREAS, on or about October 7, 2019, CSPA provided Lynx with a Notice of
17
     Violation and Intent to File Suit (“60-Day Notice Letter”) under Section 505 of the
18
     Federal Water Pollution Control Act (the “Act” or “Clean Water Act”), 33 U.S.C. § 1365;
19
            WHEREAS, on December 13, 2019, CSPA filed its Complaint in the United
20
     States District Court for the Eastern District of California (California Sportfishing
21
     Protection Alliance v. Lynx Enterprises, Inc., Case No. 2:19-cv-02497-KJM-CKD). A
22
23   true and correct copy of the Complaint, including the 60-Day Notice Letter, is attached

24   hereto as Exhibit B and incorporated by reference;

25          WHEREAS, Lynx denies any and all of CSPA’s claims in its 60-Day Notice

26   Letter and Complaint;

27          WHEREAS, since the filing of CSPA’s Complaint, Lynx has made substantial
28   changes to its storm water management practices at the Facility, including improvements

     CONSENT DECREE                                1   Case No. 2:19-cv-02497-KJM-CKD
 1   to its storm water sampling protocols, rerouting of stormwater from the Facility’s roof to
 2   a pervious area of the Facility, and improved housekeeping in outdoor storage areas of
 3   the Facility;
 4          WHEREAS, Lynx has committed to additional improvements to its sampling and
 5   storm water management program as specified in this Consent Decree;
 6          WHEREAS, CSPA and Lynx, through their authorized representatives and
 7   without either adjudication of CSPA’s claims or admission by Lynx of any alleged
 8   violation or other wrongdoing, have chosen to resolve in full CSPA’s allegations in the
 9
     60-Day Notice Letter and Complaint through settlement and avoid the cost and
10
     uncertainties of further litigation; and
11
            WHEREAS, the Settling Parties, through their authorized representatives and
12
     without either adjudication of CSPA’s claims or any admission by Lynx of any alleged
13
     violation or other wrongdoing, believe it is in their mutual interest to resolve in full
14
     CSPA’s allegations in the 60-Day Notice Letter and Complaint through settlement and
15
     avoid the cost and uncertainties of further litigation;
16
            NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
17
     SETTLING PARTIES, AND ORDERED AND DECREED BY THE COURT, AS
18
     FOLLOWS:
19
            1.       The Court has jurisdiction over the subject matter of this action pursuant to
20
     Section 505(a)(l)(A) of the Clean Water Act, 33 U.S.C. § 1365(a)(1)(A);
21
            2.       Venue is appropriate in the Eastern District of California pursuant to
22
23   Section 505(c)(l) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility at

24   which the alleged violations took place is located within this District;

25          3.       The Court shall retain jurisdiction over this matter for purposes of

26   enforcing the terms of this Consent Decree for the life of the Consent Decree, or as long

27   thereafter as is necessary for the Court to resolve any motion to enforce this Consent
28   Decree.

     CONSENT DECREE                                 2   Case No. 2:19-cv-02497-KJM-CKD
 1      I.         OBJECTIVES
 2            4.     It is the express purpose of the SETTLING PARTIES entering into this
 3   Consent Decree to further the objectives set forth in the Clean Water Act, 33 U.S.C. §§
 4   1251, et seq., and to resolve those issues alleged by CSPA in its Complaint. In light of
 5   these objectives and as set forth fully below, Lynx agrees to comply with the provisions
 6   of this Consent Decree and to comply with the requirements of the Permit and all
 7   applicable provisions of the Clean Water Act at the Facility.
 8      II.        COMMITMENTS OF LYNX
 9
              5.     Compliance with General Permit. Lynx agrees to operate the Facility in
10
     compliance with the applicable requirements of the General Permit and the Clean Water
11
     Act.
12
              6.     Implemented Storm Water Controls. Lynx shall maintain in good
13
     working order all storm water collection and filter systems at the Facility currently
14
     installed or to be installed pursuant to this Consent Decree, including but not limited to,
15
     existing housekeeping measures.
16
                     a.       Lynx shall maintain the gravel surface in the Truck Parking Area to
17
              ensure gravel covers this entire area and prevents the disturbance and tracking of
18
              dirt and mud.
19
                     b.       Lynx shall continue to divert all stormwater flowing from the
20
              southern edge of its roof to the graveled Truck Parking Area.
21
              7.     Storm Water Sampling Locations. In addition to the current storm water
22
23   sampling conducted at Drain 9 of the facility, beginning no later than November 16,

24   2020, Lynx shall collect and analyze storm water flowing off of Receiving and Storage

25   Area E (depicted on Exhibit A). The sampling point shall be located to the east of Drain

26   1 at the front of the Facility. The approximate location of the additional sampling point is

27   labeled “X-5” on Exhibit A. Lynx shall install barriers, berms, curbing, a trench drain, or
28   other features as necessary to direct all stormwater flow from Area D to the discharge

     CONSENT DECREE                                  3   Case No. 2:19-cv-02497-KJM-CKD
 1   location. The discharge location shall be designed to enable Lynx to install a Frontline
 2   Trench Drain Insert fitted with media designed to address zinc and other metals,
 3   described in Exhibit C. Alternatively, Lynx may install a Cleanway MetalZorb filter
 4   across the new discharge location. The filter shall be installed in a manner ensuring that
 5   all storm water exiting Area D flows through the filter. Stormwater samples shall be
 6   taken of storm water after it has passed through the filter.
 7          8.       Best Management Practices. By no later than November 16, 2020, Lynx
 8   shall implement the following best management practices (“BMPs”) to improve the storm
 9
     water pollution prevention measures at the Facility:
10
                     a.    To filter storm water prior to discharge, Lynx shall install Frontline
11
            Catch Basin Inserts in Drains 1, 3, 4, 5, 6, 7, 8, and 9. The Frontline Catch Basin
12
            Inserts shall each include media inserts formulated to remove zinc from
13
            stormwater. Each insert shall be inspected as part of the monthly inspections
14
            required by the General Permit. In addition, each insert shall be inspected when
15
            rain is forecast. Worn or damaged inserts will be replaced. Accumulated
16
            sediment and debris in the inserts will be checked and removed weekly or as
17
            needed. The inserts shall be checked for damage after each storm event and
18
            repaired or replaced if necessary. Lynx shall comply with any other maintenance
19
            recommendations provided by Stormwater Rx.
20
                     b.    Lynx shall install the sampling location described in Paragraph 5
21
            above.
22
23                   c.    During the rainy season from October 15 through April 15, and

24          when rain is forecast outside of that time period, Lynx shall keep all metal scrap,

25          trash and waste bins covered except when in use. During rain events, Lynx shall

26          keep all metal scrap, trash and waste bins covered. During the rainy season from

27          October 15 through April 15, all metal materials stored outdoors shall be stored off
28          of the ground on pallets, shelves, or similar platforms and covered with waterproof

     CONSENT DECREE                                4   Case No. 2:19-cv-02497-KJM-CKD
 1         tarps or roofing.
 2                d.     By not later than February 1, 2021, Lynx shall complete coating the
 3         Facility’s roof in a manner that effectively reduces the potential for the roof to
 4         contribute zinc to the Facility’s storm water discharges (“Roof Coating”). Within
 5         ten (10) days of Roof Coating, Lynx shall provide CSPA with a written report
 6         certifying that it has completed the Roof Coating.
 7                e.     Lynx shall conduct sweeping of all paved areas of the Facility using
 8         the Facility’s mechanized sweeper and, as necessary, hand-sweeping. Lynx shall
 9
           sweep all paved areas in anticipation of any storm events and at least twice per
10
           week during the rainy season. Lynx shall sweep all paved areas at least weekly
11
           during the dry season. All sweeping activities shall be recorded in a sweeping log.
12
                  f.     By not later than February 1, 2021, Lynx shall procure a proposal
13
           from StormwaterRx for the purchase or lease and installation of an advanced
14
           storm water treatment system meeting the minimum design storm standards set
15
           forth at Section X.H.6 of the General Permit for treating stormwater at the Facility
16
           that would otherwise flow to and through Drain 9. The proposed treatment system
17
           shall be designed to reduce all pollutants in the Facility’s stormwater discharge to
18
           and through Drain 9 sufficient to achieve all numeric action levels set forth in the
19
           General Permit. The proposed treatment system shall be identified and discussed
20
           in the Facility’s SWPPP as well as any future Environmental Response Action
21
           (“ERA”) evaluations or ERA action plans. Lynx shall provide a copy of the
22
23         proposal and relevant supporting materials by February 1, 2021.

24         9.     Confirmation of New Structural BMPs. Not later than December 31,

25   2020, Lynx shall confirm the installation of the measures described above in Paragraph 8

26   by submitting digital photos to CSPA.

27         10.    Monitoring. For the duration of this Consent Decree, Lynx shall analyze
28   each storm water sample taken in accordance with the General Permit and this Consent

     CONSENT DECREE                               5   Case No. 2:19-cv-02497-KJM-CKD
 1   Decree for, at a minimum, pH, total suspended solids, oil and grease, aluminum, iron,
 2   zinc, and nitrate + nitrite as nitrogen.
 3          11.    Digital Photographs of Sampling Events. During all storm water samples
 4   taken during the term of this Consent Decree, Lynx shall take digital photographs of
 5   storm water sampling locations as well as the areas immediately surrounding each
 6   drainage location. Within one (1) week that Lynx uploads the sampling results of a
 7   particular sampling event to the State Water Resources Control Board’s (“State Board”)
 8   “Storm Water Multiple Application and Report Tracking System (“SMARTS”) database,
 9
     Lynx shall submit to CSPA copies of the photographs that pertain to the respective
10
     sampling event.
11
            12.    Provision of Documents and Reports. During the life of this Consent
12
     Decree, Lynx shall provide CSPA with a copy of all documents submitted to the Central
13
     Valley Regional Water Quality Control Board (“Regional Board”) or the State Board
14
     concerning the Facility’s storm water discharges, including but not limited to all
15
     documents and reports submitted to the Regional Board and/or State Board as required by
16
     the General Permit. Such documents and reports shall be mailed or e-mailed to CSPA
17
     contemporaneously with submission to such agency. However, if Lynx provides the
18
     documents to the State Board via upload to the SMARTS database, Lynx shall only be
19
     required to provide CSPA with an e-mail notification that it has uploaded said documents
20
     to SMARTS.
21
            13.    Amendment of Storm Water Pollution Prevention Plan (“SWPPP”).
22
23   By not later than December 31, 2020, Lynx shall amend the Facility’s SWPPP to

24   incorporate all best management practices and the sampling requirements set forth in

25   Paragraphs 7, 8 and 10 of this Consent Decree. Lynx shall ensure that all maps, tables,

26   and text comply with the requirements of the General Permit. Lynx shall ensure that the

27   SWPPP describes all structural and non-structural BMPs and details the measures to be
28   installed. Lynx shall address Area E of the Facility as an area with stormwater associated

     CONSENT DECREE                               6   Case No. 2:19-cv-02497-KJM-CKD
 1   with industrial activities governed by the General Permit. Lynx shall include in the
 2   SWPPP all required information for Area E. Lynx shall update the Facility map to
 3   accurately depict the surface flow of all storm water at the Facility. Lynx also shall
 4   update the facility map to identify the general location of underground storm drain pipes
 5   at the Facility and the direction of storm water flow in those pipes. A copy of the
 6   amended SWPPP shall be provided to CSPA within thirty (30) days of completion.
 7          14.    Meet and Confer Regarding Exceedance of NALs. If the Facility’s
 8   storm water sampling results during the 2020-2021 or 2021-2022 reporting years indicate
 9
     that the average of the analytical results for a particular parameter exceed the annual
10
     NALs (as set forth in the General Permit), Lynx agrees to take responsive actions to
11
     improve its storm water management practices, including re-evaluating its structural and
12
     non-structural BMPs and considering implementing additional BMPs and advanced
13
     treatment intended to ensure that pollutant levels measured in the facility’s storm water
14
     samples will achieve NALs. Also, if two or more analytical results from samples taken
15
     for any parameter exceed the instantaneous maximum NAL, Lynx agrees to take
16
     responsive actions to improve its storm water management practices, including re-
17
     evaluating its structural and non-structural BMPs and considering implementing
18
     additional BMPs and advanced treatment intended to ensure pollutant levels measured in
19
     the facility’s storm water samples will achieve NALs.
20
                   a.     In furtherance of improving its storm water management practices,
21
            Lynx shall prepare a written statement (“Action Plan”) discussing:
22
23                 (1)    Any exceedance or exceedances of NALs;

24                 (2)    An explanation of the possible cause(s) and/or source(s) of any

25                        exceedance; and

26                 (3)    Responsive actions to improve its storm water management

27                        practices, including modified or additional feasible BMPs to be
28


     CONSENT DECREE                                7   Case No. 2:19-cv-02497-KJM-CKD
 1                        considered to further reduce the possibility of future exceedance(s),
 2                        and the proposed dates that such actions will be taken.
 3                  (4)   Either a commitment to install advanced treatment, including the
 4                        StormwateRx advanced treatment alternative, or a detailed
 5                        discussion of why that advanced treatment option, and other similar
 6                        advanced treatment options, are not necessary to achieve NALs at
 7                        the Facility.
 8                  Such Action Plan shall be e-mailed to CSPA not later than July 30th during
 9
                    each year of this Consent Decree in which the average of analytical results
10
                    exceed NALs or in which there are two or more exceedances of
11
                    instantaneous maximum NALs.
12
                    b.    Upon receipt of the Action Plan, CSPA may review and comment on
13
           any identified or omitted additional measures. If requested by CSPA within thirty
14
           (30) days of receipt of such Action Plan, CSPA and Lynx shall meet and confer
15
           and conduct a site inspection within sixty (60) days after the due date of the
16
           Action Plan to discuss the contents of the Action Plan and the adequacy of
17
           proposed measures to improve the quality of the Facility’s storm water to levels at
18
           or below the NALs. If within twenty-one (21) days of the SETTLING PARTIES
19
           meeting and conferring, the SETTLING PARTIES do not agree on the adequacy
20
           of the additional measures set forth in the Action Plan, the SETTLING PARTIES
21
           shall engage in the dispute resolution procedures pursuant to Paragraphs 23 and 24
22
23         below.

24                  c.    The SETTLING PARTIES may agree in writing to extend any dates

25         contained in this paragraph in order to further this Paragraph’s meet and confer

26         procedure.

27         15.      Any concurrence or failure to object by CSPA with regard to the
28   reasonableness of any additional measures required by this Consent Decree or

     CONSENT DECREE                               8   Case No. 2:19-cv-02497-KJM-CKD
 1   implemented by Lynx shall not be deemed to be an admission of the adequacy of such
 2   measures should they fail to bring the Facility’s storm water discharges into compliance
 3   with applicable water quality criteria, NALs, or the BAT/BCT requirements or any other
 4   effluent limitations set forth in the General Permit.
 5          16.    Mitigation Payment. In recognition of the good faith efforts by Lynx to
 6   comply with all aspects of the General Permit and the Clean Water Act, and in lieu of
 7   payment by Lynx of any civil penalties, which have been disputed but may have been
 8   assessed in this action if it had been adjudicated adverse to Lynx, the SETTLING
 9
     PARTIES agree that Lynx will pay the sum of twenty thousand dollars ($20,000) to the
10
     Rose Foundation for Communities and the Environment (“Rose Foundation”) for the sole
11
     purpose of providing grants to environmentally beneficial projects relating to water
12
     quality improvements in the Sacramento-San Joaquin Delta watershed. Payment shall be
13
     provided to the Rose Foundation as follows: Rose Foundation, 201 4th Street, Suite 102,
14
     Oakland, CA 94607, Attn: Tim Little. Payment shall be made by Lynx to the Rose
15
     Foundation within sixty (60) calendar days of the Effective Date. Lynx shall copy CSPA
16
     with any correspondence and a copy of the check sent to the Rose Foundation. The Rose
17
     Foundation shall provide notice to the SETTLING PARTIES within thirty (30) days of
18
     when the funds are dispersed by the Rose Foundation, setting forth the recipient and
19
     purpose of the funds.
20
            17.    Fees, Costs, and Expenses. As reimbursement for CSPA’s investigative,
21
     expert and attorneys’ fees and costs, Lynx shall pay CSPA the sum of thirty-five
22
23   thousand dollars ($35,000). Payment shall be made by Lynx within sixty (60) calendar

24   days of the Effective Date. Payment by Lynx to CSPA shall be made in the form of a

25   single check payable to “Lozeau Drury LLP,” and shall constitute full payment for all

26   costs of litigation, including investigative, expert and attorneys’ fees and costs incurred

27   by CSPA that have or could have been claimed in connection with CSPA’s claims, up to
28   and including the District Court’s entry of the Consent Decree.

     CONSENT DECREE                                9   Case No. 2:19-cv-02497-KJM-CKD
 1          18.     Compliance Oversight Costs. As reimbursement for CSPA’s future fees
 2   and costs that will be incurred in order for CSPA to monitor Lynx’s compliance with this
 3   Consent Decree and to effectively meet and confer and evaluate storm water monitoring
 4   results and BMPs for the Facility, Lynx agrees to reimburse CSPA for its reasonable fees
 5   and costs incurred in overseeing the implementation of this Consent Decree up to but not
 6   exceeding two thousand five hundred dollars ($2,500) per reporting year. Fees and costs
 7   reimbursable pursuant to this paragraph may include, but are not limited to, those
 8   incurred by CSPA or its counsel to conduct site inspections, review water quality
 9
     sampling reports, review annual reports, discussion with representatives of Lynx
10
     concerning potential changes to compliance requirements, preparation and participation
11
     in meet and confer sessions and mediation, and water quality sampling. No later than the
12
     termination date of this Consent Decree, CSPA shall provide an invoice containing an
13
     itemized description for any fees and costs incurred in overseeing the implementation of
14
     this Consent Decree during the prior reporting year(s). Up to two annual payments (one
15
     addressing any monitoring associated with the 2020-2021 reporting year and one
16
     addressing monitoring associated with the 2021-2022 reporting year) shall be made
17
     payable to “Lozeau Drury LLP” within thirty (30) days of receipt of an invoice from
18
     CSPA that contains an itemized description of fees and costs incurred by CSPA to
19
     monitor implementation of the Consent Decree.
20
        III.      COMMITMENT OF CSPA
21
22
            19.     Review by Federal Agencies. On October 14, 2020 and December 15,

23   2020, CSPA submitted the terms of this Consent Decree to the U.S. EPA and the U.S.

24   Department of Justice (“hereinafter, the “Agencies”) via certified mail, return receipt

25   requested, and a follow-up e-mail for review consistent with 40 C.F.R. § 135.5. The

26   Department of Justice sent the parties correspondence indicating that the federal agencies

27   had no objection to the [Proposed] Consent Decree. The letters are attached hereto as
28   Exhibit D.

     CONSENT DECREE                               10   Case No. 2:19-cv-02497-KJM-CKD
 1            20.     Stipulated Request for Entry of Consent Decree. The Settling Parties
 2   agree that CSPA shall file a Request for Entry of Consent Decree thereon with the United
 3   States District Court for the Eastern District of California (“District Court”), with this
 4   Consent Decree attached and incorporated by reference.
 5      IV.         NO ADMISSION OR FINDING
 6            21.     Neither this Consent Decree nor any payment pursuant to the Consent
 7   Decree nor compliance with this Consent Decree shall constitute evidence or be
 8   construed as a finding, adjudication, or acknowledgment of any fact, law or liability, nor
 9
     shall it be construed as an admission of violation of any law, rule or regulation.
10
     However, this Consent Decree and/or any payment pursuant to the Consent Decree may
11
     constitute evidence in actions seeking compliance with this Consent Decree.
12
        V.          MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE
13
              22.     In consideration of the above, and except as otherwise provided by this
14
     Consent Decree, the SETTLING PARTIES hereby forever and fully release each other
15
     and their respective parents, affiliates, subsidiaries, divisions, insurers, successors,
16
     assigns, and current and former employees, attorneys, officers, directors, members,
17
     shareholders, and agents from any and all claims and demands of any kind, nature, or
18
     description whatsoever, known and unknown, and from any and all liabilities, damages,
19
     injuries, actions or causes of action, either at law or in equity, which it may presently
20
     have, or which may later accrue or be acquired by it, arising from the Complaint or 60-
21
     Day Notice Letter, including, without limitation, all claims for injunctive relief, damages,
22
23   penalties, fines, sanctions, mitigation, fees (including fees of attorneys, experts, and

24   others), costs, expenses or any other sum incurred or claimed or which could have been

25   claimed in the Complaint or 60-Day Notice Letter, for the alleged failure of Defendant to

26   comply with the Clean Water Act at the Facility, up to and including the Termination

27   Date of this Consent Decree.
28


     CONSENT DECREE                                 11   Case No. 2:19-cv-02497-KJM-CKD
 1            23.     The SETTLING PARTIES acknowledge that they are familiar with section
 2   1542 of the California Civil Code, which provides:
 3            A general release does not extend to claims that the creditor or releasing party
              does not know or suspect to exist in his or her favor at the time of executing the
 4            release and that, if known by him or her, would have materially affected his or her
              settlement with the debtor or released party.
 5
     The SETTLING PARTIES hereby waive and relinquish any rights or benefits they may
 6
     have under California Civil Code section 1542 with respect to any other claims against
 7
 8
     each other arising from, or related to, the allegations and claims as set forth in the 60-Day

 9   Notice Letter and Complaint at the Facility up to and including the Termination Date of

10   this Consent Decree.

11            24.     For the period beginning on the Effective Date and ending on the

12   Termination Date, CSPA, its officers, or executive staff, will not file or support other

13   lawsuits, by providing financial assistance, personnel time or other affirmative actions,
14   against or relating to the Facility that may be proposed by other groups or individuals
15   who would rely upon the citizen suit provision of the Clean Water Act to challenge the
16   Facility’s compliance with the Clean Water Act, or the General Permit.
17      VI.         TERMINATION DATE OF CONSENT DECREE
18            25.     This Consent Decree shall continue in effect from the Effective Date until
19   December 20, 2022 (the “Termination Date”), or through the conclusion of any
20   proceeding to enforce this Consent Decree, or until the completion of any payment or
21   affirmative duty required by this Consent Decree.
22      VII.        DISPUTE RESOLUTION PROCEDURES
23
              26.     Except as specifically noted herein, any disputes with respect to any of the
24
     provisions of this Consent Decree shall be resolved through the following procedure.
25
     The SETTLING PARTIES agree to first meet and confer in good faith to resolve any
26
     dispute arising under this Consent Decree. In the event that such disputes cannot be
27
     resolved through this meet and confer process, the SETTLING PARTIES agree to
28


     CONSENT DECREE                                 12   Case No. 2:19-cv-02497-KJM-CKD
 1   request a settlement meeting before the Magistrate Judge assigned to this action. In the
 2   event that the SETTLING PARTIES cannot resolve the dispute by the conclusion of the
 3   settlement meeting with the Magistrate Judge, the SETTLING PARTIES agree to submit
 4   the dispute via motion to the District Court.
 5          27.    In resolving any dispute arising from this Consent Decree, the Court shall
 6   have discretion to award attorneys’ fees and costs to either party. The relevant provisions
 7   of the then-applicable Clean Water Act and Rule 11 of the Federal Rules of Civil
 8   Procedure shall govern the allocation of fees and costs in connection with the resolution
 9
     of any disputes before the District Court.
10
        VIII. MISCELLANEOUS PROVISIONS
11
            28.    Effective Date. The Effective Date of this Consent Decree shall be upon
12
     the subsequent entry of the Consent Decree by the Court.
13
            29.    Impossibility of Performance. Where implementation of the actions set
14
     forth in this Consent Decree, within the deadlines set forth in those paragraphs, becomes
15
     impossible, despite the timely good faith efforts of the SETTLING PARTIES, the party
16
     who is unable to comply shall notify the other in writing within seven (7) days of the date
17
     that the failure becomes apparent, and shall describe the reason for the non-performance.
18
     The SETTLING PARTIES agree to meet and confer in good faith concerning the non-
19
     performance and, where the SETTLING PARTIES concur that the non-performance was
20
     or is impossible, despite the timely good faith efforts of one of the SETTLING
21
     PARTIES, new performance deadlines shall be established. In the event that the
22
23   SETTLING PARTIES cannot timely agree upon the terms of such a stipulation, either of

24   the SETTLING PARTIES shall have the right to invoke the dispute resolution procedure

25   described herein.

26          30.    Construction. The language in all parts of this Consent Decree shall be

27   construed according to its plain and ordinary meaning, except as to those terms defined
28   by law, in the General Permit, the Clean Water Act, or specifically herein.

     CONSENT DECREE                                  13   Case No. 2:19-cv-02497-KJM-CKD
 1          31.      Choice of Law. This Consent Decree shall be governed by the laws of the
 2   United States, and where applicable, the laws of the State of California.
 3          32.      Severability. In the event that any provision, section, or sentence of this
 4   Consent Decree is held by a court to be unenforceable, the validity of the enforceable
 5   provisions shall not be adversely affected.
 6          33.      Correspondence. All notices required herein or any other correspondence
 7   pertaining to this Consent Decree shall be sent by regular, certified, overnight mail, or e-
 8   mail as follows:
 9    If to          Bill Jennings,                        Copy     Michael R. Lozeau
      CSPA:          Executive Director                    to:      E. Paige Fennie
10
                     California Sportfishing
11                   Protection Alliance                            Lozeau Drury LLP
                                                                    1939 Harrison Street, Suite
12                     3536 Rainier Road                            150
13                     Stockton, CA 95204                           Oakland, CA 94612
                       (209) 464-5067                               (510) 836-4200
14                                                                  michael@lozeaudrury.com
15                     deltakeep@me.com                             paige@lozeaudrury.com
                                                           Copy
16     If to Lynx:     Vance Anderson                      to:      Horace W. Green
17                     Lynx Enterprises, Inc.                       Brothers Smith LLP
                                                                    2033 N. Main Street, Suite
18                     724 E. Grant Line Road                       720
19                     Tracy, CA 95304                              Walnut Creek, CA 94596
                       (209) 833-3400                               (925) 944-9700
20                                                                  hgreen@brotherssmithlaw.co
21                     vance@lynxenterprises.com                    m

22
23   Notifications of communications shall be deemed submitted on the date that they are e-

24   mailed, postmarked and sent by first-class mail, or deposited with an overnight

25   mail/delivery service. Any change of address or addresses shall be communicated in the

26   manner described above for giving notices.
27
28


     CONSENT DECREE                                 14   Case No. 2:19-cv-02497-KJM-CKD
 1          34.    Counterparts. This Consent Decree may be executed in any number of
 2   counterparts, all of which together shall constitute one original document. Telecopied,
 3   scanned (.pdf), and/or facsimiled copies of original signature shall be deemed to be
 4   originally executed counterparts of this Consent Decree.
 5          35.    Assignment. Subject only to the express restrictions contained in this
 6   Consent Decree, all of the rights, duties and obligations contained in this Consent Decree
 7   shall inure to the benefit of and be binding upon the SETTLING PARTIES, and their
 8   successors and assigns.
 9
            36.    Modification of the Agreement. This Consent Decree, and any provisions
10
     herein, may not be changed, waived, discharged or terminated unless by a written
11
     instrument, signed by the SETTLING PARTIES.
12
            37.    Full Settlement. This Consent Decree constitutes a full and final settlement
13
     of this matter. It is expressly understood and agreed that the Consent Decree has been
14
     freely and voluntarily entered into by the SETTLING PARTIES with and upon advice of
15
     counsel.
16
            38.    Integration Clause. This is an integrated Consent Decree. This Consent
17
     Decree is intended to be a full and complete statement of the terms of the agreement
18
     between the SETTLING PARTIES and expressly supersedes any and all prior oral or
19
     written agreements covenants, representations and warranties (express or implied)
20
     concerning the subject matter of this Consent Decree.
21
            39.    Authority. The undersigned representatives for CSPA and Lynx each
22
23   certify that he/she is fully authorized by the party whom he/she represents to enter into

24   the terms and conditions of this Consent Decree.

25          40.    The SETTLING PARTIES hereto enter into this Consent Decree, Order

26   and Final Judgement and submit it to the Court for its approval and entry as a final

27   judgment.
28


     CONSENT DECREE                               15   Case No. 2:19-cv-02497-KJM-CKD
     Date:_____________, 2020   CALIFORNIA SPORTFISHING
 1
                                PROTECTION ALLIANCE
 2
 3
                                __________________________________
 4                              William Jennings
                                Executive Director
 5
 6   Date:_____________, 2020   LYNX ENTERPRISES, INC.

 7
 8                              __________________________________
                                Vance Anderson
 9                              Chief Executive Officer
10
     Approved as to form:
11
     Date:_____________, 2020   LOZEAU DRURY LLP
12
13
                                __________________________________
14                              Michael R. Lozeau
15                              Attorneys for California Sportfishing Protection
                                Alliance
16
17   Date:_____________, 2020   BROTHERS SMITH LLP

18
19                              __________________________________
                                Horace W. Green
20                              Attorneys for Lynx Enterprises, Inc.
21
22
23
24
25
26
27
28


     CONSENT DECREE               16   Case No. 2:19-cv-02497-KJM-CKD
 1                                              ORDER
 2             The proposed consent decree is approved and adopted. If the parties later propose
 3   to modify the consent judgment in this action, they shall notify the United States and
 4   provide a copy of their proposed modifications. The court will not approve any such
 5   proposed modifications sooner than 45 days before notice is so provided to the United
 6   States.
 7
 8
               IT IS SO ORDERED.

 9   DATED:         June 23, 2021.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CONSENT DECREE                                17   Case No. 2:19-cv-02497-KJM-CKD
